 .J 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Pagelofl   /0
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                               JUDGMENT IN A CRIMINAL CASE
                                      v.                                      (For Offenses Committed On or After NoVember I, 1987)


                   Hemy Eduardo Obeso-Cabrera                                 Case Number: 3:19-mj-22699

                                                                             Ad am FD oy1e
                                                                             Defendant's Attorn                --
REGISTRATION NO. 8631 8298                                                                                    I 11=0
                                                                                                            F"'i   1~   tLW;'ll   -,;




THE DEFENDANT:                                                                                                JUL O8 2019
 IZJ pleaded guilty to count( s) 1 of Complaint
•    was found guilty to count(s)                                                   CLERI< us DISTRICT cou~n
                                                                               ~~• •~•-•"m' '>I STRICT OF CALIFORNIA
     after a plea of not guilty.                                               BY                   -        uc::l""I..) ! T


     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1
•    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
•    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ,~ TIME SERVED                              D _ _ _ _ _ _ _ _ _ _ days

 IZJ Assessment: $10 WAIVED IZJ Fine: WAIVED
 IZJ Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, July 8, 2019
                                                                           Date of Imposition of Sentence

                   I         ... L'
                       0. 1 c{f)_j
Received
               i
               V. /)..J.{J_
             DUSM
                                   L{
                                                                           Hiictlit::WCK
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                      3:19-mj-22699
